             Case 3:21-cv-00040 Document 1 Filed 02/23/21 Page 1 of 7




                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF TEXAS
                                     EL PASO DIVISION


 JOE HAND PROMOTIONS, INC.,

                         Plaintiff,

                - vs -                            CASE NO.: 3:21-cv-00040

 FOUNTAIN OF YOUTH LOUNGE LLC,
 d/b/a FOUNTAIN OF YOUTH,
 KAMBIZ SADRAEI, and
 HOUMAN EBRAHIMI,

                         Defendants.


                                          COMPLAINT

        Plaintiff, Joe Hand Promotions, Inc., by and through its attorney, for its Complaint against

Defendants, (1) Fountain of Youth Lounge LLC, doing business as Fountain of Youth, (2) Kambiz

Sadraei, and (3) Houman Ebrahimi hereby alleges as follows:

                                          THE PARTIES

        1.      Plaintiff, JOE HAND PROMOTIONS, INC. is a corporation organized and

existing under the laws of Pennsylvania with its principal place of business located at 213 W.

Street Road, Feasterville, Pennsylvania 19053.         Plaintiff held the exclusive commercial

distribution rights to the public display of the broadcast of Ultimate Fighting Championship® 239:

Jones vs. Santos, including all undercard bouts and the entire television broadcast, telecast

nationwide on July 6, 2019 (“Program”) for businesses such as the business made the basis of this

suit.
     Case 3:21-cv-00040 Document 1 Filed 02/23/21 Page 2 of 7




2.    Defendant, FOUNTAIN OF YOUTH LOUNGE LLC

      a.    is a domestic limited liability company organized under the laws of the State
            of Texas,

      b.    conducts business in the State of Texas,

      c.    may be served by serving its Registered Agent, Kambiz Sadraei at its
            registered office located at 1320 N. Zaragoza Rd., Ste. 110, El Paso, Texas
            79936,

      d.    conducted business as “Fountain of Youth” on the date of the Program,

      e.    owned, operated, maintained, and controlled the commercial establishment
            known as Fountain of Youth located at 11680 Pebble Hills Blvd., Ste. 110-
            111, El Paso, Texas 79936 (the “Establishment”) on the date of the Program,

      f.    held the active permit(s)/license(s) from the Texas Alcoholic Beverage
            Commission for the Establishment on the date of the Program, and

      g.    held the active sales tax permit from the Texas Comptroller of Public
            Accounts for the Establishment on the date of the Program.

3.    Defendant, KAMBIZ SADRAEI

      a.    is an individual who resides in the State of Texas,

      b.    may be served at 1320 N. Zaragoza Rd., Ste. 110, El Paso, Texas 79936 or
            wherever found,

      c.    operated, maintained, and controlled the Establishment on the date of the
            Program,

      d.    was an owner of the entity owning and operating the Establishment on the
            date of the Program,

      e.    was a member, manager, officer, and/or principal of the entity owning and
            operating the Establishment on the date of the Program,

      f.    had a right and ability to supervise the activities of the Establishment on the
            date of the Program, and

      g.    had an obvious and direct financial interest in the activities of the
            Establishment on the date of the Program.




                                      2
              Case 3:21-cv-00040 Document 1 Filed 02/23/21 Page 3 of 7




       4.      Defendant, HOUMAN EBRAHIMI

               a.      is an individual who resides in the State of Texas,

               b.      may be served at 2811 Hillcrest Dr., San Antonio, Texas 78201 or wherever
                       found,

               c.      operated, maintained, and controlled the Establishment on the date of the
                       Program,

               d.      was an owner of the entity owning and operating the Establishment on the
                       date of the Program,

               e.      was a member, manager, officer, and/or principal of the entity owning and
                       operating the Establishment on the date of the Program,

               f.      had a right and ability to supervise the activities of the Establishment on the
                       date of the Program, and

               g.      had an obvious and direct financial interest in the activities of the
                       Establishment on the date of the Program.

                                  JURISDICTION AND VENUE

       5.      This Court has subject matter jurisdiction under 28 U.S.C. § 1331 (federal question)

as this civil action is brought under the Communications Act of 1934, as amended, 47 U.S.C. §

553 (generally referred to as “Cable Piracy”) and 47 U.S.C. § 605 (generally referred to as

“Satellite Piracy”).

       6.      Venue is proper in this District because a substantial part of the events giving rise

to the claims occurred in this District and/or Defendants reside in this District.

                                               FACTS

       7.      Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.




                                                  3
              Case 3:21-cv-00040 Document 1 Filed 02/23/21 Page 4 of 7




        8.      Plaintiff is a company that specializes in distributing and licensing premier sporting

events to commercial locations such as bars, restaurants, lounges, clubhouses, and similar

establishments. Since 2001, Plaintiff has been the exclusive domestic commercial distributor for

the world’s premier mixed martial arts promotion company, the Ultimate Fighting

Championship®. Over the years, Plaintiff has invested a considerable amount of time and money

in building a loyal customer base and retaining customers.

        9.      By contract, Plaintiff was granted the exclusive right to license and distribute the

Program to commercial establishments throughout the United States, including the Establishment.

The Program broadcast originated via satellite uplink and was subsequently re-transmitted

interstate to cable and satellite systems via satellite signal.

        10.     Plaintiff entered into subsequent agreements with various commercial

establishments in the State of Texas that, in exchange for a fee, allowed them to exhibit the

Program to their patrons. In consideration of the aforementioned agreements, Plaintiff expended

substantial monies to market, advertise, promote, administer, and transmit the Program broadcast

to those establishments in the State of Texas.

        11.     Prior to the broadcast of the Program, Defendants could have contracted with

Plaintiff and purchased authorization to exhibit the Program in their Establishment for a fee.

However, Defendants chose not to contract with Plaintiff or pay a fee to Plaintiff to obtain the

proper license or authorization. At no time did Plaintiff give Defendants license, permission, or

authority to receive and exhibit the Program in their Establishment.




                                                    4
              Case 3:21-cv-00040 Document 1 Filed 02/23/21 Page 5 of 7




        12.     Upon information and belief, by unauthorized satellite transmission or,

alternatively, by unauthorized receipt over a cable system, Defendants willfully intercepted and/or

received the interstate communication of the Program or assisted in such actions. Defendants then

unlawfully transmitted, divulged, and published said communication or assisted in unlawfully

transmitting, divulging, and publishing said communication to patrons in their Establishment.

        13.     Without authorization, license, or permission to do so from Plaintiff, Defendants

exhibited the Program to the patrons within their Establishment.

        14.     In addition, upon information and belief, and by virtue of their position(s) as it

relates to the Establishment, Defendants, Kambiz Sadraei and Houman Ebrahimi had the right and

ability to supervise and an obvious and direct financial interest in the activities of the Establishment

at all relevant times.

        15.     Upon information and belief, Defendants pirated Plaintiff’s licensed exhibition of

the Program and infringed upon Plaintiff’s exclusive rights while avoiding proper authorization

from and payment to Plaintiff. Upon information and belief, Defendants’ actions were committed

willfully and with the purpose and intent to secure a commercial advantage and private financial

gain.

        16.     At the time of the wrongful conduct described herein, Defendants’ agents, servants,

and employees were in fact Defendants’ agents, servants, and employees and acting within the

scope of their employment and authority as Defendants’ agents, servants, and employees.

                             SATELLITE PIRACY/CABLE PIRACY

        17.     Plaintiff repeats, re-alleges, and incorporates by reference each and every allegation

and averment set forth in the above paragraphs of this Complaint with the same force and effect

as if the same were more fully set forth at length herein.



                                                   5
             Case 3:21-cv-00040 Document 1 Filed 02/23/21 Page 6 of 7




       18.     Defendants’ wrongful actions, in connection with the unauthorized exhibition of

the Program, as described above, violate 47 U.S.C. § 605. By reason of Defendants’ violation of

47 U.S.C. § 605, Plaintiff has standing and capacity to bring a private right of action.

       19.     Pled in the alternative, Defendants’ wrongful actions, in connection with the

unauthorized exhibition of the Program, as described above, violate 47 U.S.C. § 553, and by virtue

of same, Plaintiff has standing and capacity to bring a private right of action.

       20.     Accordingly, Plaintiff is entitled to judgment in its favor and against each

Defendant for statutory damages, in the discretion of this Court, plus interest, costs, and attorney’s

fees, pursuant to 47 U.S.C. § 605 or, alternatively, pursuant to 47 U.S.C. § 553.

                                              PRAYER

       WHEREFORE, Plaintiff prays for judgment in favor of Plaintiff and against each

Defendant as follows:

               a.       for statutory damages, in the discretion of this Court, of up to the maximum

       amount of $110,000.00 for the willful violation of 47 U.S.C. § 605 or, alternatively, for

       statutory damages, in the discretion of this Court, of up to the maximum amount of

       $60,000.00 for the willful violation of 47 U.S.C. § 553,

               b.       for Plaintiff’s attorney’s fees, interest, and costs of suit pursuant to 47

       U.S.C. § 605(e)(3)(B)(iii) or, alternatively, pursuant to 47 U.S.C. § 553(c)(2)(C), and

               c.       for such other and further relief to which Plaintiff may be entitled.




                                                  6
Case 3:21-cv-00040 Document 1 Filed 02/23/21 Page 7 of 7




                               Respectfully submitted,

                               JAMIE KING, P.C.

                               /s/ Jamie King
                               Jamie King
                               Attorney-in-Charge
                               State Bar No. 24043755
                               P.O. Box 5757
                               Kingwood, Texas 77325
                               (832) 584-0106 Telephone
                               (888) 247-0443 Facsimile
                               jamie@jamiekingpc.com

                               ATTORNEY FOR PLAINTIFF,
                               JOE HAND PROMOTIONS, INC.




                           7
